Citation Nr: 0508539	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to January 
26, 2001.  

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from January 26, 2001.  

3.  Entitlement to service connection for psychiatric 
disability, other than PTSD.  

4.  Entitlement to an effective date prior to May 29, 1998, 
for the grant of service connection for bilateral knee 
arthritis.

5.  Entitlement to an effective date prior to May 29, 1998, 
for the grant of a 60 percent disability evaluation for a low 
back disability.

6.  Entitlement to an effective date prior to May 29, 1998, 
for the grant of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2003, the Board remanded the case to the RO for 
further action.  The RO subsequently returned the case to the 
Board in February 2004.  In May 2004, the Board issued a 
decision that awarded service connection for PTSD.  At that 
time, the Board remanded the issues of entitlement to service 
connection for psychiatric disability other than PTSD and 
entitlement to earlier effective dates for the grant of 
service connection for bilateral knee arthritis, the grant of 
a 60 percent disability evaluation for a low back disability, 
and the grant of a TDIU.  

The RO subsequently awarded an initial disability evaluation 
of 30 percent from August 28, 1997, and a 70 percent 
evaluation from January 26, 2001, for the veteran's PTSD.  
The veteran perfected an appeal of the initial disability 
evaluations assigned for PTSD. 

The issues of entitlement to higher initial ratings for PTSD 
as well as entitlement to an effective date prior to May 29, 
1998, for the grant of a TDIU are addressed in the REMAND 
below.  


FINDINGS OF FACT

1.  A psychiatric disability, other than PTSD, was not 
present in service, or manifested within one year of the 
veteran's discharge from service, and any currently 
manifested psychiatric disability, other than PTSD, is not 
etiologically related to the veteran's period of active 
service.

2.  The veteran did not express intent to pursue a claim of 
service connection for right or left knee disabilities in the 
interim between the final rating action in November 1977 and 
his application to reopen the claim of service connection for 
bilateral knee disability that was received at the RO on May 
29, 1998.  

3.  The veteran did not express intent to pursue a claim for 
an increased rating for a low back disability in the interim 
between the final rating action in March 1998 and his 
application for an increased rating that was received at the 
RO on May 29, 1998.

4.  It is not factually ascertainable that the increase in 
disability resulting from the veteran's low back disability 
justified the grant of a 60 percent rating prior to May 29, 
1998.


CONCLUSIONS OF LAW

1.  A psychiatric disability, other than PTSD, was not 
incurred in or aggravated by active service, and the 
incurrence or aggravation of a psychosis during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for an effective date prior to May 29, 1998, 
for the grant of service connection for right and left knee 
arthritis have not been met. 38 U.S.C.A. §§ 
5110, 5107(b) (West 2002); 38 C.F.R. § 3.400 (2004).

3.  The criteria for an effective date prior to May 29, 1998, 
for a 60 percent evaluation for a low back disability have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of these claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in July 2004, prior to the December 2004 
supplemental statement of the case.  This notification 
contained information as it pertained to the claims of 
service connection for a psychiatric condition other than 
PTSD, earlier effective dates for the grant of service 
connection for his knee disabiities, and an earlier effective 
date for an increased rating for his back disability.  The 
veteran was asked to submit all evidence in his possession 
that pertains to his claims.  Additionally, he was asked to 
provide the exact names and addresses of all doctors and 
hospitals that treated him for the claimed disabiities.    

All pertinent, available evidence pertaining to the claims 
decided herein has been obtained and the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any additional evidence 
or information that could be obtained to substantiate any of 
these claims, nor has either requested that the Board remand 
for further development this appeal that has been pending for 
several years.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of the claims decided 
herein are minor and nonprejudicial to the veteran.  They do 
not warrant a remand and further delay of the appellate 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evidentiary Background

An August 1962 statement from a private psychologist notes 
that the veteran, a juvenile at the time, had been referred 
by a court for psychological testing after being accused of 
window peeping.  He reported that he had no control over his 
impulses.  It was noted that the veteran had been previously 
placed in a foster home for several months in 1960 and 1961 
after running away from home.  It was recommended that the 
veteran be placed in a foster home with effective 
supervision.  Thereafter, the veteran was committed to a 
training school as he was considered by the juvenile court to 
be ungovernable.   

The report of the veteran's December 1965 examination in 
connection with his entry into active duty shows that he was 
found to be psychiatrically normal.  On the report of medical 
history in connection with the entrance examination, the 
veteran indicated that he had never experienced frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.    During a May 1967 examination, the veteran reported 
nervous trouble.  However, psychiatric examination at that 
time was normal.  

Service personnel records show that the veteran was AWOL on 
multiple occasions.  His punishment included confinement in 
the stockade.  The veteran was discharged from the service on 
the basis of unsuitability, as he was unable to meet the 
demands of military life.  

A May 1971 medical certificate signed by a private physician 
indicates that the veteran had been seen for complaints 
related to low back sprain and strain and myositis.  He was 
diagnosed with lumbosacral strain on VA examination in May 
1971.  X-rays at that time revealed that the size, shape, 
outline, and structure of the veteran's lumbosacral vertebrae 
were normal.  His sacrum was also normal and the invertebral 
spaces were of normal width.

By rating action in June 1971, the Newark, New Jersey, RO 
awarded service connection for the veteran's lumbosacral 
strain as the evidence showed that he was treated during 
service for lumbosacral strain resulting from an injury in 
basic training.  A 10 percent disability evaluation was 
assigned.

In November 1972, the veteran received treatment at a private 
medical facility for problems related to a back injury.  It 
was felt at that time that there was a "neuropsychiatric 
component" present.  Correspondence from a private 
psychiatrist, dated in November 1972 and June 1973, indicates 
that the veteran had "traumatic anxiety psychoneurosis" and 
"symptoms of a depressive reaction with psychophysiological 
chest reaction" which were attributable to a work related 
accident in September 1971.  

In a November 1972 statement Dr. Eleby R. Washington, a 
private physician, noted the veteran had reported that he had 
been able to work despite having injured his back in 1968 
until he experienced a bad fall on the job in October 1971.  
A diagnosis of recurrent acute low back syndrome was 
recorded.  

In statements dated in November 1972 and November 1973, Dr. 
Sidney Keats opined that the veteran was totally disabled and 
unemployable as "a physiological unit."  It was noted that 
he had not been able to work since being discharged from 
hospitalization for his severe lumbosacral strain in June 
1972.  It was noted that he had extensive treatment to 
alleviate a painful back since his September 1971 accident.  

In May 1973, the veteran submitted a statement asking for an 
increased rating for his service-connected back disability.  
He noted that he had to give up his job due to his back.  

A July 1973 statement from Dr. Fulton Massengill indicates 
that the veteran had filed for workmen's compensation 
benefits for unspecified disabilities.  He was not permitted 
to provide medical information to VA.  The veteran was 
informed of the Newark RO's inability to obtain records from 
Dr. Massengill by letter in August 1973.  

The veteran was hospitalized at a VA medical facility from 
October to November 1973 for complaints mainly pertaining to 
a back condition; however, a diagnosis of paranoid 
schizophrenia with conversion reaction was also rendered.  He 
reported low back pain with pain in his right knee and right 
first toe.  He had recently been discharged from Crippled 
Children's Hospital after spending a week on bed rest for low 
back pain.  It was felt that the irregularity of the 
veteran's symptoms and clinical findings were not specific 
for a herniated disc.  Psychiatry consultation resulted in a 
conclusion that the veteran was a paranoid schizophrenic with 
conversion reaction to the right leg.  This diagnosis was 
confirmed by a psychology consultation.   

A November 1973 letter from a VA social worker to the Newark, 
New Jersey, Welfare Department indicates that the veteran had 
a back problem.  In addition, he had a severe emotional 
disorder that prevented him from working.  

By rating action in November 1973, the RO denied increased 
compensation for the veteran's service-connected low back 
disability.  

From November to December 1974, he was treated at a private 
hospital for a schizoaffective disorder with depression.  He 
reported having no sense of meaning, sleep disturbance, 
fatigue, and hopelessness.  He also reported visual 
hallucinations of people on horses and paranoid ideation.  He 
did things without knowing what he was doing.  He had a 
difficult childhood with his father beating him and being 
abusive to the family.  He left home at the age of 11 and was 
in a foster home for a time.  Visits with his father resulted 
in beatings.  He was married at the age of 17; however, the 
marriage only lasted for a few months and was filled with 
fighting and mutual disrespect.  He later joined the Air 
Force and had several episodes of fighting.  He reported a 
post service work related incident in which he sustained back 
and head injuries while working at a bakery.  This caused him 
to lose his job and break up with his girlfriend who left 
with their two children.  He became very depressed.  
Diagnoses at discharge included questionable herniated 
nucleus pulposus at L4-L5 and schizoaffective disorder, 
depressed.  

In March 1975, an Administrative Law Judge with the Social 
Security Administration awarded the veteran Social Security 
disability benefits.  He was determined to be disabled since 
September 1971 due to a schizophrenic reaction, paranoid 
type; gout; and a history of a lumbosacral injury.  

A December 1975 letter from Dr. Samuel L. Pollock, a private 
psychiatrist, indicates that the veteran had symptoms of a 
depressive reaction with psychophysiological chest reaction 
with cardiophobia and ideas of reference and post-concussion 
syndrome.  It was opined that the veteran had a schizoid 
personality attributable to an accident in September 1971.  
It was felt that the veteran was totally disabled due to 
permanent neuropsychiatric disability.  

The veteran submitted a statement in December 1975 asking for 
reevaluation of his back disability.  He reported that this 
disability had gotten progressively worse and that he had to 
quit his job as a bread wrapper as he could not stand or sit 
for lengthy periods.  He reported that he was awarded 
disability benefits from the Social Security Administration 
due to his service-connected back disorder.

A January 1976 memorandum from the VA outpatient clinic in 
Newark, New Jersey, indicates that the veteran was 
permanently disabled due to lumbosacral strain and an 
associated psychoneurosis.  

The veteran was afforded a May 1976 VA psychiatric 
examination.  He noted that he had mental problems during 
service and was unable to get along with other soldiers in 
his unit.  A diagnosis of schizophrenia, paranoid type, 
severe, competent, was rendered.  The veteran was also 
afforded a VA orthopedic examination in May 1976.  At that 
time he was diagnosed with symptomatic lower back without 
distinct objective clinical orthopedic findings.  He also 
reported during examination in May 1976 that his knees hurt 
all the time.  However, no knee disability was diagnosed.  

By rating action in July 1976, the RO denied service 
connection for the veteran's schizophrenia and an increased 
rating for the veteran's service-connected lower back 
disability.

A subsequent March 1977 VA outpatient treatment record notes 
that the veteran complained of a problem with his nerves 
since he was a child.  Assessment at that time was anxiety.  
It was noted that he was taking psychiatric medication.  The 
veteran was subsequently hospitalized in September 1977 for 
paranoid schizophrenia.  He reported that he resented his 
father.  

In September 1977, the veteran sought to reopen his claim for 
service-connection for a psychiatric disorder.  He 
acknowledged that he first experienced a nervous condition 
when he was 12 to 14 years old.  At that time, he was treated 
at a private hospital in North Carolina.  

By rating action in November 1977, service connection was 
denied for the veteran's nervous condition and his bilateral 
knee condition.  The record does not reflect that the veteran 
perfected an appeal of this decision.  

A February 1978 psychological treatment note from the mental 
health clinic at a state prison indicates that the veteran 
had a significant psychiatric history.  The veteran reported 
that he had had problems with his nerves since he was 14 
years old.  However, he felt that his serious emotional 
problems began after returning from the service.  Subsequent 
psychiatric progress notes note assessments of chronic 
schizophrenia, depressive personality disorder, and mental 
retardation.  In August 1978 the veteran reported that he was 
punished by his father through a combination of physical 
methods such as whipping, spanking, and beating, and non-
physical methods such as assigning tasks and isolation.  

By rating action in August 1979, the RO continued the prior 
denial of service connection for schizophrenia and a knee 
condition.  

In an October 1982 statement to the Social Security 
Administration, the veteran reported that he had suffered 
from a nervous disorder since he was child.  

In January and February 1983, the veteran was afforded 
psychiatric examination while incarcerated for first-degree 
burglary.  He noted that he could not recall his childhood.  
However, he reported that he ran away from home and his 
father was "pretty mean" to him.  The examiner noted that 
the veteran's Department of Corrections health record 
indicated that the veteran had had mental problems since he 
was 14 years old with hospitalizations for schizophrenia in 
1974, 1975, and 1977.  He had complaints of auditory 
hallucinations and was treated with antipsychotic medication, 
but had refused psychiatric treatment since 1978.  Diagnosis 
was chronic paranoid schizophrenia manifested by paranoid 
thinking, delusions of persecution, auditory and visual 
hallucinations, and impaired thinking, judgment, and insight.  

In August 1992, the veteran underwent a private 
neuropsychological evaluation.  He reported that he did not 
complete his active military service due to "a lot of 
personal problems."  Later in the session, he acknowledged 
that he had experienced emotional problems as a child and 
that he had received professional attention.  He reported 
auditory hallucinations.  He sensed that someone from outer 
space was following him.  It was noted that the veteran was 
placed on total disability as a result of injuries received 
in a work-related accident in September 1971.  The veteran's 
current symptoms were consistent with a diagnosis of 
schizophrenia, paranoid type.  It was felt that the veteran 
would never return to gainful employment.  

Subsequent medical records show that the veteran also 
received treatment for his service-connected low back 
disability.  In April 1994, he complained of a two-week 
history of low back pain with worsening radiation of pain 
down his left leg.  At that time, he flexed his spine to 50 
degrees.  In September 1995, he was noted to have tenderness 
of the lumbosacral spine.  He was given medication for his 
back pain.  

In September 1995, the veteran sought VA medical treatment 
complaining that his back had gone out on him.  Examination 
of the lumbosacral spine revealed tenderness.  In October 
1995, he complained of being nervous and very depressed.  A 
diagnosis of depression is indicated.  
 
In November 1995, the veteran submitted a statement asking 
that his back claim be reopened as the disability had 
increased in severity since he was last examined by VA.  He 
reported that he was experiencing pain and limited use and 
movement.  He noted that he had been approved for disability 
by the Social Security Administration.  He had not worked 
since 1974 and believed that his back was totally disabling.  

By rating action in May 1996, the RO denied an increased 
rating for the veteran's service-connected lumbosacral 
strain.  The veteran was informed of this decision by letter 
dated that same month. 

In February 1997, the veteran submitted a statement 
indicating that he "would like to reopen his claim" for an 
increased rating for his service-connected back injury.  He 
reported that his back had gotten worse and that he had more 
pain and difficulty bending and standing for long periods of 
time.  

He was afforded a VA examination in April 1997.  He reported 
that he received workman's compensation following a back 
injury in 1971.  He reported a great amount of back pain 
especially since his fall in 1971.  The examiner noted that 
there were no postural abnormalities or fixed deformities of 
the lumbosacral spine.  The musculature of the back was 
essentially within normal limits without atrophy or spasm.  
He had range of motion to 30 degrees of forward flexion, 30 
degrees of backward extension; 20 degrees of right and left 
lateral flexion, and 25 degrees of bilateral rotation.  He 
could stand on his toes and heels and could squat.  There was 
no objective evidence of pain on motion as the veteran 
refused to move very much for the examination.  While the 
veteran reported a history of radiculopathy, the examiner 
noted that no radiculopathy was demonstrated on examination.  
X-ray examination revealed some evidence of degenerative 
joint disease.  Lumbosacral strain with minimal degenerative 
joint disease was diagnosed.  The veteran reported that he 
hurt all the time and had great pain traveling to the 
examination.  

From April to May 1997, the veteran received inpatient VA 
treatment for major depression with psychotic features.  He 
reported feelings of violence toward his wife and depression.  
He also had auditory hallucinations.  A subsequent private 
psychiatric examination in November 1997 resulted in a 
diagnosis of major depression with psychotic features, 
recurrent, moderate.  

By rating action in July 1997, the RO increased the 
disability evaluation for the veteran's service-connected low 
back disability to 20 percent.  The veteran was informed of 
this decision by letter dated that same month.  

By letter dated in August 1997, the veteran asked for an 
increased rating for his service connected low back 
disability.   

A private treatment record from Dr. Bruce P. Jaufmann dated 
in October 1997 indicates that the veteran complained of back 
pain.  His medical history was significant for past knee 
injuries "after a fall."  

The report of a November 1997 private psychiatric evaluation 
notes that the veteran reported a history of paranoid 
schizophrenia with a recent diagnosis of major depression 
with psychotic features.  The examiner diagnosed major 
depression with psychotic features, recurrent, moderate.   

By rating action in March 1998, the RO increased the 
disability evaluation assigned for the veteran's service-
connected back disability to 40 percent.  At that time, the 
RO determined that new and material evidence had not been 
submitted to reopen the previously disallowed claim of 
entitlement to service connection for a nervous condition.  
The veteran was informed of this decision by letter dated in 
March 1998.

In April 1998, the veteran submitted a statement 
acknowledging the recent increase in his disability 
percentage.  At the time, he reported that he had married his 
wife in 1975 and he submitted a copy of a birth certificate 
for his son.

An April 1998 private psychiatric examination report 
indicates that the veteran reported psychiatric problems 
since his childhood.  He described his childhood as "very 
tough."  His father beat him excessively and left welts on 
his body.  He was beaten for trivial reasons and he left home 
at the age of 11 because of the physical abuse.  He reported 
occasional nightmares and flashbacks of the beatings.  
Pertinent diagnoses were psychosis, not otherwise specified; 
history of chronic paranoid schizophrenia; rule out 
schizoaffective disorder; and subclinical obsessive-
compulsive disorder.  

In May 1998, the veteran sought treatment for left knee pain.  
Assessment was arthritis of the knees. 

On May 29, 1998, the RO received a VA Form 21-4138, Statement 
in Support of Claim, from the veteran.  The veteran indicated 
that he wished to "reopen [his] claim to have [his] service 
[-] connected back condition re-evaluated and upgraded to a 
higher rating of 60 percent."  He reported that he was in 
constant pain and found himself leaning more to one side when 
he walked.  He easily lost his balance when walking and it 
was difficult for him to sit for long periods of time.  He 
also claimed that he had a bilateral knee condition that was 
related to a parachute injury in 1966.  Finally, he wished to 
also reopen his claim for service connection for a nervous 
condition.  

Private treatment records from Dr. Jaufmann dated in July 
1998 show that the veteran complained of low back pain with 
radiation into the lower extremities that had worsened since 
his prior office visit of October 1997.  He denied motor 
weakness, bladder dysfunction, and bowel dysfunction.  The 
veteran was noted to have a small right L5-S1 disc herniation 
with indeterminate impingement upon the S1 nerve root.  On 
physical examination, he had tenderness to palpation of his 
cervical as well as thoracic and lumbar spines.  Straight leg 
raise test was negative bilaterally at 90 degrees.  The 
veteran had excellent motor strength in all muscle groups and 
both upper and lower extremities.  His reflexes were 
difficult to obtain, as the veteran was unable to relax.  Dr. 
Jaufmann could not elicit dermatomal hypesthesia to pinprick 
or light touch.  It was noted that the veteran did not have 
evidence of a neurological deficit and did not feel that his 
problems were severe enough to warrant surgical intervention.  
However, his pain was somewhat worse and he was prescribed 
Darvocet.  

The report of an April 1999 private MRI indicates that the 
veteran had disc bulging at L5-S1, L4-L5, and L3-L4. 
Degenerative changes of the spine were also noted.  

In a May 1999 statement, the veteran's mother reported that 
the veteran had been seen by a psychiatrist prior to his 
entry into active duty.  The veteran reported that the 
psychiatrist that he had seen prior to service was deceased 
and efforts to obtain medical records were unsuccessful.   

In September 1999, the veteran underwent a VA joint 
examination.  The examination report indicates that the 
examiner reviewed the veteran's claims folder in conjunction 
with the examination.  The veteran reported that he took 
medication for his nerves and his back.  He reported low back 
pain since a parachuting injury in service with radiation of 
pain into his left buttock.  He reported that he hurt his 
knees during the same jump and had been having problems with 
them ever since.  The examiner got the impression that the 
veteran could probably walk half a block to a block.  The 
veteran had a slightly stooped posture with an unremarkable 
gait.  Range of motion of the lumbar spine was to 10 degrees 
of backward extension; 20 degrees of right lateral flexion; 
10 degrees of left lateral flexion; 20 degrees of bilateral 
rotation; and forward flexion to 45 degrees.  Straight leg 
raise was positive at 45 degrees bilaterally.  Range of 
motion and stability of the knees was normal.  Diagnoses of 
mechanical back pain and knee pain, both knees, were 
rendered.  The examiner noted that he could find no note of a 
knee problem; however, the veteran asserted that the lack of 
notation was due to his physician's directing attention to 
his back.  

By rating action in October 1999, the RO found that new and 
material evidence had not been submitted to reopen a 
previously disallowed claim for service connection for a 
psychiatric disability.  Service connection was granted for 
traumatic arthritis of the knees both rated as 10 percent 
disabling from May 28, 1998.  An increased disability rating 
for the veteran's low back disability was denied.

In November 1999, the veteran submitted a notice of 
disagreement asserting that an earlier effective date for the 
award of service connection for his knee disabilities was 
warranted.  The veteran also asserted that a higher rating 
for his back disability was warranted and that new and 
material evidence had been submitted to reopen his claim for 
service-connection for a psychiatric disability.

In a statement dated in March 2000, the veteran acknowledged 
that he had received psychological treatment prior to active 
service and that he had been told that he had a problem with 
his nerves.  He asserted that this problem was aggravated as 
a result of stress in the military.  Similarly, statements 
noting psychological problems prior to active service were 
received from the veteran's mother and brother.

At a neuropsychological examination in July 2000, the veteran 
reported the presence of psychological/psychiatric problems 
in childhood.  He reported that he and his brothers were 
abused by his father and that he ran away from home at the 
age of 12 and lived on the streets for a period of time 
before being placed in foster care.  From the age of 12 to 
16, he had auditory hallucinations and received treatment at 
a mental health clinic.  He stopped hearing voices, and 
joined the Army at the age of 17.  While serving on active 
duty, he began to hear voices again.  He felt that if he were 
sent to Vietnam, fellow soldiers would arrange for him to be 
killed.  Voices told him to leave his unit and he was AWOL 
several times.  He was given a diagnosis of immaturity 
reaction (passive-dependent) and discharged from the Army.  
The examiner noted that the veteran's psychiatric problems 
began in childhood and were reportedly exacerbated during his 
military service.  He stabilized sufficiently to obtain 
civilian employment before needing psychiatric care in 1971 
following his workplace injury.  

The veteran underwent a private neuropsychological evaluation 
in July 2000 by the same psychologist who evaluated him in 
August 1992.  He was less guarded and quite cooperative.  He 
reported that he was physically abused by his father and ran 
away from home at the age of 12 and lived on the streets for 
a time.  He was placed in a foster home from the age of 12 to 
16.  During this time, he had auditory hallucinations and was 
treated in a mental health clinic.  According to the veteran, 
he stopped hearing voices and was stable for a year prior to 
his military service.  He reported that he started hearing 
voices again after making several jumps.  He attributed this 
to mistrust and fear of his sergeant and another soldier.  He 
also feared that one of these men would arrange for him to be 
killed in Vietnam.  He reported that voices told him to leave 
his unit and he was AWOL several times.  He was given a 
diagnosis of immaturity reaction (passive-dependent) and was 
discharged.  Recent psychiatric treatment had resulted in a 
diagnosis of schizoaffective disorder (depressed type).  The 
examiner noted that the veteran had borderline intelligence.  
His history indicated the presence of 
psychological/psychiatric problems of psychotic proportion 
that began in childhood and were reportedly exacerbated 
during his military service.  While current testing suggests 
the presence of a severe psychological disorder, there was 
some indication from validity indicators and from the 
veteran's performance on the Test of Memory Malingering, that 
the veteran may have been exaggerating his symptoms to some 
extent.  

In August 2000, the veteran underwent a private physical 
examination at Cape Fear Orthopaedic Clinic.  He reported 
that he first had problems with his knees and back in 1966 
when he had a bad parachute landing.  Over the years, the 
pain had worsened.  Lower extremity tricompartmental 
osteoarthritis, bilaterally, and degenerative changes of the 
lumbosacral spine were diagnosed.  

The veteran was afforded a VA joints examination in October 
2000.  The examiner reviewed the veteran's medical record in 
conjunction with the examination.  It was noted that the 
veteran injured his back and knees in a jump at Fort Bragg in 
1966.  While his knees bothered him some, he did not believe 
that he checked with the medics about his knees, as his back 
was his major concern.  His knees started getting worse in 
1979.  A diagnosis of degenerative joint disease of the knees 
was rendered.  

A December 2000 VA medical record indicates that the veteran 
was unemployable due to his chronic lower back and bilateral 
knee pain.  Similarly, a January 2001 statement from a 
private internist indicates that the veteran had lumbar 
radiculopathy, peroneal neuropathy, and bilateral severe 
degenerative knee disease.  He also had peripheral neuropathy 
and was unemployable.  

In January 2001, the veteran was afforded a VA psychiatric 
examination.  The examiner reviewed the veteran's claims 
folder and medical records in conjunction with the 
examination.  The veteran reported that he began having 
flashbacks about his father while serving on active duty.  
While he had these flashbacks prior to service, they became 
more intensified while in the military.  In addition to his 
flashbacks and nightmares during active duty, he felt 
anxious, easily startled, and hypervigilant.  Schizophrenia, 
paranoid type, and PTSD were diagnosed.  The PTSD was felt to 
be related to his experiences as a child.  His schizophrenia 
had an onset after service and was not related to the 
condition that existed prior to service.  

The veteran was also afforded a VA orthopedic examination in 
January 2001.  His inservice parachute accident was 
discussed.  The veteran was diagnosed with traumatic 
arthritis of the left and right knees secondary to his in-
service parachute jump.  

A May 2001 statement from a private psychiatrist indicates 
that the veteran had chronic paranoid schizophrenia, major 
depression, and PTSD.  The PTSD resulted from a physically 
abusive father and an alleged physical assault during active 
duty.  

By rating action in July 2001, the RO assigned a 60 percent 
disability evaluation for the veteran's service-connected 
lower back disability.  The effective date of this increased 
rating was May 29, 1998.  In light of this increased rating, 
the RO assigned a total disability rating due to individual 
unemployability resulting from service-connected disabiities 
(TDIU).  An effective date of May 29, 1998, was assigned as 
that was the date that the veteran's service-connected 
disabiities first met the schedular criteria for TDIU.  The 
veteran subsequently perfected an appeal of the effective 
dates assigned for the 60 percent evaluation for his low back 
disability and TDIU.  

In October 2002, the Board issued a decision that determined 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for a psychiatric 
disability.  

During an April 2003 VA compensation and pension examination, 
the veteran reported that he was assaulted with a rifle in 
the military.  He asserted that his lips were cut in this 
assault.  He reported that he had nightmares of being abused 
by his father.  He reported that he started hearing voices 
telling him to leave his unit when he was in the military.  
The voices told him that if he did not leave, he would be 
attacked and killed.  He left his unit and was charged with 
being AWOL.  Diagnoses of PTSD and a history of paranoid 
schizophrenia were rendered.  While the veteran's military 
service was not noted to be the etiological factor of his 
PTSD, the veteran's active service exacerbated his symptoms.  

In June 2003, the Board remanded the case to the RO for 
further development.

Pursuant to the prior Board remand, the veteran was afforded 
a VA psychiatric examination in September 2003.  The examiner 
noted that the veteran met the DSM-IV criteria for PTSD 
related to his experiences as a child.  He also had other 
symptoms that were not consistent with PTSD which were 
appropriately diagnosed as schizophrenia, paranoid type.  It 
was opined that the veteran's PTSD and mental retardation 
existed prior to service and that his schizophrenia had an 
onset after service.  It was further opined that the 
veteran's PTSD was exacerbated by his military service and 
that it is at least as likely as not that his PTSD increased 
in severity during military service.  

The case was subsequently returned to the Board.  In May 
2004, the Board issued a decision that awarded service 
connection for the veteran's PTSD as the evidence showed that 
his PTSD preexisted service and was aggravated therein.  The 
Board remanded the issues of entitlement to service 
connection for psychiatric disability other than PTSD and his 
claims for earlier effective dates to the RO for further 
development.  

By rating action in July 2004, the RO effectuated the Board's 
May 2004 decision and established service connection for the 
veteran's PTSD.  A 30 percent disability evaluation was 
assigned effective from May 29, 1998, and a 70 percent 
evaluation was assigned from January 26, 2001.  The veteran 
appealed the initial disability evaluations assigned for his 
PTSD.  By rating action in November 2004, the RO awarded an 
effective date of August 28, 1997, for service connection for 
the veteran's PTSD.  




Service Connection for Psychiatric Disability, Other than 
PTSD

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (2004).

At the present time, the record shows that the veteran has 
two separate and distinct acquired psychiatric disabilities:  
PTSD, for which he has been awarded service connection, and 
schizophrenia.

The evidence shows that the veteran had a history of 
psychiatric problems predating his entry into active duty.  
While the service medical records show that the veteran was 
found to be normal on psychiatric examination and do not 
document the presence of any psychiatric disorder, the 
evidence shows that the veteran received psychiatric 
treatment prior to active duty.  Likewise, the veteran has 
acknowledged that he had a psychiatric disability that 
predated service.  However, as noted in the September 2003 
examination report, the veteran's pre service psychiatric 
symptoms were due to PTSD, which resulted from abuse while he 
was a child.  While it was opined that the veteran's PTSD 
preexisted service, it was opined that his schizophrenia had 
an onset after service.  

This opinion is supported by psychiatric treatment records in 
the 1970s which indicate that his schizophrenia was initially 
manifested after service.  Private examination in November 
1972 revealed that the veteran's psychiatric condition was 
attributed to a work related accident in 1971.  

In sum, service medical records do not show that the veteran 
was found to have schizophrenia, there is no medical evidence 
of the presence of schizophrenia within one year of the 
veteran's discharge from service, and there is no medical 
evidence of a nexus between the veteran's present 
schizophrenia and his military service.  Moreover, the VA 
physician who examined the veteran and the extensive records 
in the claims folders in September 2003 opined that his 
schizophrenia had an onset after service.  

The evidence of a nexus between any current schizophrenia, or 
psychiatric disorder other than PTSD, and the veteran's 
military service is limited to the veteran's own statements.  
However, as a layperson, the veteran is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for psychiatric disability, other than PTSD.  




Effective Date for Service Connection for Bilateral Knee 
Arthritis

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

The record shows that the veteran's initial claim of service 
connection for bilateral knee disability was denied by the RO 
in November 1977.  The record does not reflect that the 
veteran filed a timely appeal of the decision.  Accordingly, 
the November 1977 decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2004).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The veteran filed his claim to reopen his previously 
disallowed claims of entitlement to service connection for 
bilateral knee disabity in May 1998.  In this case, the RO 
granted service connection for right and left knee arthritis 
by rating action in October 1999 and assigned an effective 
date of May 29, 1998, the date of receipt of the claim to 
reopen, which was in accordance with 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400 (the effective date of an award of 
compensation on a claim to reopen after a final disallowance 
of the claim will be the date of receipt of the claim). 

The remaining question is whether the veteran indicated an 
intent to apply for service connection for right and/or left 
knee disability in the interim between the final disallowance 
of the claim in November 1977 and the date of receipt of the 
claim to reopen in May 1998.  As the record contains no such 
communication or action from the veteran during the interim 
period, there is no factual or legal basis to assign an 
effective date earlier than May 29, 1998. 

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard does 
not apply.  38 U.S.C.A. §5107(b). 

Earlier Effective Date for an Increased Rating for a Back 
Disability

The veteran's service-connected low back disability has been 
evaluated under the diagnostic criteria for intervertebral 
disc syndrome.  Prior to September 23, 2002, a 60 percent 
rating was authorized for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating was assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief, a 20 percent rating when moderate 
with recurrent attacks and a 10 percent rating when mild.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board notes that, during the course of this appeal, the 
criteria for evaluating intervertebral disc syndrome 
contained in Diagnostic Code 5293 were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002). In addition, the criteria for evaluating diseases 
and injuries of the spine were amended effective September 
26, 2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  Accordingly, as the veteran's current appeal 
involves an effective date prior to May 29, 1998, for the 
award of a increased rating, the new rating criteria are not 
pertinent.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2004).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

If a formal claim for compensation has previously been 
allowed, a report of VA examination or hospitalization can be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(b).

The effective date of an increased disability rating is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  Otherwise, it is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a)(b)(2); 38 C.F.R. § 3.400(o).  

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.   38 C.F.R. § 20.200.  The 
notice of disagreement must be filed within one year from the 
date that the agency of original jurisdiction (RO) mails 
notice of the determination to the claimant.  Otherwise, that 
decision becomes final.  38 C.F.R. § 20.302. 

Under pertinent VA regulations, a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement (NOD).  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2004).

The veteran has asserted that he filed his claim for an 
increased rating for his service-connected low back 
disability in November 1995 and that he has continually 
prosecuted an appeal since that time.  However, a review of 
the evidence shows that the veteran failed to file a notice 
of disagreement with the rating decision dated in May 1996, 
July 1997, or March 1998.   

In this regard, the Board notes that the veteran filed a 
claim for an increased rating for his service-connected low 
back disabitly in November 1995.  However, the record does 
not show that he filed a timely notice of disagreement with a 
May 1996 rating action that denied an increased rating.  

While the veteran submitted a statement in February 1997 
asking that his claim for an increased rating be reopened, 
this statement does not meet the regulatory requirements for 
a notice of disagreement.  The February 1997 correspondence 
cannot be reasonably construed as disagreement with the prior 
rating action.  On the contrary, as the veteran indicated a 
worsening in his back disability and a desire to reopen his 
claim, the new correspondence was correctly construed by the 
RO to be a new claim for an increased rating.  

In response to this new claim, the RO issued a rating action 
in July 1997 that awarded a 20 percent disability evaluation 
for the veteran's service-connected low back disability.  The 
veteran was notified of this decision by letter dated in July 
1997.  However, the evidence does not show that he filed a 
timely notice of disagreement with the decision.  

The veteran's August 1997 statement does not meet the 
requirements of a notice of disagreement as it does not 
express dissatisfaction with the prior rating decision and 
cannot be reasonably construed as disagreement with the prior 
rating action.  On the contrary, the veteran requested an 
"upgrade" of his condition.  Thus, the new correspondence 
was correctly construed by the RO to be a new claim for an 
increased rating.  

By rating action in March 1998, the RO awarded an increased 
rating of 40 percent fot the veteran's service-connected low 
back disability.  The veteran was informed of this decision 
by letter in March 1998.  However, the evidence does not show 
that he filed a timely notice of disagreement of this 
decision.  Accordingly, the decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).

The Board notes that the veteran submitted a statement on May 
29, 1998; however, this statement does not satisfy the 
requirement of a notice of disagreement with the March 1998 
rating action.  The veteran, while acknowledging the March 
1998 decision, again requested that his claim be reopened and 
that his condition be reevaluated and upgraded.  He noted a 
recent increase in his symptomatology in that his pain had 
moved closer to his spine.  He also referenced new medical 
records and submitted an authorization for VA to obtain 
additional private medical evidence.  Thus, the Board 
concludes that the May 29, 1998, correspondence from the 
veteran cannot be construed as a notice of disagreement as it 
does not express dissatisfaction with the prior rating 
decision.  Thus, the new correspondence was correctly 
construed by the RO to be a new claim for an increased 
rating.  

The record reflects that the RO did not receive any 
correspondence containing an expression on the veteran's part 
of an intent to pursue an increased rating for his low back 
disability following the final March 1998 denial of an 
increased rating until May 29, 1998.  That is, the Board 
notes that there is no evidence that the veteran submitted a 
claim, either formal or informal, for an increased rating 
between March 1998 and May 29, 1998.  Therefore, the Board 
agrees that May 29, 1998, is the date of receipt of claim for 
purposes of determining the effective date of the increased 
evaluation.  

The Board has reviewed the evidence from March 1998 to May 
29, 1998.  However, the evidence during that period does not 
show that the veteran's low back disability more nearly 
approximated pronounced intervertebral disc syndrome than 
severe intervertebral disc syndrome.  On the contrary, the 
veteran's private physician noted in July 1998 that the 
veteran, while complaining of low back pain with radiation 
into the lower extremities, had no neurological deficit.  
While the veteran was noted to have a small right L5-S1 disc 
herniation with indeterminate impingement upon the S1 nerve 
root, straight leg raise test was negative bilaterally at 90 
degrees.  Likewise, the veteran had excellent motor strength 
in all muscle groups in the lower extremities.  

It was not until after May 29, 1998, that the clinical 
evidence showed that the veteran's low back disability was 
manifested by pronounced intervertebral disc syndrome.  In 
particular, MRI studies in April 1999 and September 2000 
indicate that the veteran had broad based disc bulges with 
bilateral degenerative facet joint disease and mild to 
moderate bilateral symmetrical neural foraminal narrowing at 
L5-S1, L4-L5, L3-L4, and L2-L3.  During VA examination in 
January 2001, the veteran was noted to have severe back pain 
with less weakness, but more stiffness, fatigability, and 
lack of endurance.  He was in constant pain and needed to use 
a back brace and a cane.  He was noted to have tenderness in 
the paravertebral muscles at L2 though L5.  Straight leg 
raise testing was limited to 22 degrees on the right and 26 
degrees on the left.  The veteran was unable to backward 
extend at all.  Left lateral flexion was also 0 degrees.  He 
could forward flex to only 22 degrees.  There were tenderness 
in the sciatic notch of the left sciatic nerve and tenderness 
across the buttocks.  He had back pain radiating to his 
ankles.  Pertinent diagnoses were degenerative changes of the 
lumbosacral spine with degenerative disc disease and bulging 
discs by MRI with spinal stenosis and sciatic neuropathy of 
both lower extremities.  

The Board notes that records of VA examination or 
hospitalization can be accepted as an informal claim for 
increased benefits.  See 38 C.F.R. § 3.157(b).  However, 
there are no such VA medical records pertaining to the 
veteran's back following the March 1998 decision and prior to 
May 29, 1998. 

In sum, the veteran did not allege an increase in disability 
following the March 1998 rating action until May 29, 1998, 
and it is not factually ascertainable that the disability was 
60 percent disabling prior to May 29, 1998.  Therefore, an 
effective date prior to May 29, 1998, for the 60 percent 
evaluation is not in order.      

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for psychiatric disability, other than 
PTSD, is denied.

An effective date prior to May 29, 1998, for the grant of 
service connection for bilateral knee arthritis is denied.

An effective date prior to May 29, 1998, for the grant of a 
60 percent disability evaluation for a low back disabitly is 
denied.


REMAND

With respect to the initial disability evaluation assigned 
for the veteran's service-connected PTSD, the Board notes 
that the veteran's attorney has asserted that VA has not 
complied with the notice requirements of the VCAA.  The Board 
notes that the RO, pursuant to the prior Remand, furnished a 
letter to the veteran in July 2004 addressing the VCAA as it 
pertained to the veteran's claims for service connection for 
a psychiatric disability, other than PTSD, and his claims for 
earlier effective dates for the grant of service connection 
for his right and left knee disabilities, a 60 percent 
disability evaluation for his service-connected low back 
disability, and the assignment of TDIU.  However, the veteran 
has not been provided with VCAA notice with respect to his 
claim for higher initial disability evaluations for his PTSD 
and had not been provided VCAA notice in response to his 
claim for service connection for PTSD.  Accordingly, on 
remand, the RO should furnish the veteran with a letter that 
satisfies the notice requirements of the VCAA as it relates 
to his claim for a higher initial evaluation for PTSD.  

With respect to the veteran's claim for an earlier effective 
date for the grant of a TDIU, the Board finds that this issue 
is inextricably intertwined with the issue of entitlement to 
higher initial disability evaluations for the veteran's PTSD.  
Accordingly, action on the issue of an earlier effective date 
for a TDIU is deferred pending adjudication of the claim for 
a higher initial evaluation for PTSD.  

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159 at it pertains to his 
claim for higher initial disability 
evaluations for his service-connected 
PTSD.  This notice should include notice 
that he should submit any pertinent 
evidence in his possession.

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC should then ensure 
that all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Then, the RO or the AMC should 
undertake any other indicated development 
and adjudicate the issues remaining on 
appeal, including the deferred issue of 
entitlement to an earlier effective date 
for a TDIU, based on a de novo review of 
the record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


